Gileillan, C. J.
Conceding that, as claimed by plaintiffs, Forrestal was bound by what was said between Spates and Welker, still the preponderance of the evidence on the issue as to the $900 note was, when the probabilities of the case are taken into account,' against the verdict. Forrestal owed the plaintiffs; the latter owed the cement company and seem to have had no money to pay it; and Forrestal had no money to pay plaintiffs, whereupon they requested that he give his note to the cement company, and he did so. It is hard to believe that he gave it merely for the accommodation of the cement company, there being no reason apparent in the relations of the parties why he should do so. The more reasonable inference would be that it was given on account of the debt he owed to plaintiffs, and for a part of it, either as a present payment or to operate as payment of so much of the debt when the note should be paid, in which latter ease it would extend the time to pay so much of the debt. But, even were the preponderance of the evidence the other way, it certainly could not be claimed to be so much so as to take the case out of the rule in Hicks v. Stone, 13 Minn. 434, (Gil. 398.)
Order affirmed.
Collins, J., took no part in this decision.
(Opinion published 53 N. W. Rep. 547.)
APPEAL FROM CLERIC’S TAXATION OF COSTS.
Per Curiam.
It is the rule of this court that expense incurred in preparing a “case” or bill of exceptions, if prepared for a motion for *252a new trial, is not taxable as a disbursement in this court, but, if prepared for the appeal to this court, it is taxable. Therefore, if a motion for a new trial was made in the court below upon the “case” or bill of exceptions, such expense is not taxable here, either on an appeal from the judgment or from the order on the motion. If there was no such motion, it is taxable here.
Item disallowed.
(Opinion published 53 N. W. Rep. 653.)